DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the format of the specification does not comply with current U.S. practice.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, it is not clear exactly how the tensionable spring element, merely mounted on the fixed hinge part, is related/linked to the pivotable hinge part or any other corresponding part to apply tension.  The claim does not clearly set forth the engagement or connection between the tensionable spring element and the tensioned element to enable the hinge operable.

In claim 9, it is not clear what structural element “an adjustable stop” is intended to stop.  The adjustable stop cannot be understood structurally and functionally within the hinge.
In claim 11, lines 2-3, “the mechanical power transmission”, “the adjustable stop”, and “the housing” lack antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kaldenberg ‘866 (3,820,866).

As to claim 2, the tensionable spring (51) is a torsion coil spring (51, torsion applied to the end portion 50 of gear 44).
As to claims 8 and 14, the tensionable spring element (51) is operatively connected to an adjustable torque adjustment unit (53).
As to claims 9 and 17, the fixed hinge part (13) has an adjustable stop (54) formed therein.
As to claims 10 and 19, the fixed hinge part (13) is designed to form a housing (tub member 13 is a housing).
As to claim 11, the tensionable spring (51), the mechanical power transmission (40, 45), the adjustable stop (54) and the adjustable torque adjustment unit (53) are all arranged in the housing (13).
Claims 1-2, 8-11, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hu et al. ‘904 (US 2019/0169904 A1).
Regarding claim 1, Hu et al. shows a hinge (fig. 1) comprising a pivotable hinge part (21), a fixed hinge part (1), and a tensionable spring element (15), the fixed hinge part having a first bearing (fig. 4, the first hole receiving shaft 23) and a second bearing (fig. 4, the second hole receiving shaft 11) formed therein, with the pivot axes of the bearing being offset relative to one another (figs. 3-4), characterized in that the pivotable hinge part (21) is mounted on the fixed hinge part (1) via the first bearing so as to be pivotable about a pivot axis and the tensionable spring element (15) is mounted on the fixed hinge part (1) via the second bearing.
As to claim 2, the tensionable spring (15) is a torsion coil spring (torsion applied to the end portion of gear 12).
As to claims 8 and 14, the tensionable spring element (15) is operatively connected to an adjustable torque adjustment unit (153, spring force can be adjusted by rotating nut 153 along rod 14).
As to claims 9 and 17, the fixed hinge part (1) has an adjustable stop formed therein (damper 3, adjustment can be made by rotating lock nut inward/outward of the sleeve 31, see [0021]).

As to claim 11, the tensionable spring element (15), the mechanical power transmission (12, 22), the adjustable stop (3) and the adjustable torque adjustment unit (153) are all arranged in the housing (13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. ‘904.
Regarding claims 4 and 12, Hu et al. discloses the invention as claimed except for the pivotable hinge part (21) located on the first bearing being formed as a bearing bushing.  Instead, Hu et al. forms a bearing bushing in the fixed hinge part (the first bearing shown in fig. 4 is in bushing form) and a bearing shaft (23) in the pivotable hinge part (21), i.e., Hu et al. reverses the locations of the bearing bushing and the bearing shaft.  However, it would have been obvious to one In re Einstein, 8 USPQ 167.
As to claim 5, the pivotable hinge part of Hu et al. has a toothing formed thereon (23).
As to claim 6, a component in the form of a gear wheel (12) is arranged on the second bearing.
As to claim 7, the pivotable hinge part (21) and the tensionable spring element (15) are connected to one another by means of a mechanical power transmission (12, 22), with toothing of the pivotable hinge part meshing with the component formed as a gear wheel on the second bearing (figs. 5-6).
As to claim 16, see explanation of claim 8 in paragraph 7 above.
   
Claims 3, 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. ‘904 in view of Burgei et al. ‘270 (5,050,270).
Regarding claim 3, Hu et al. discloses the invention as claimed but for the tensionable spring element being a flat spiral spring.  However, Hu et al. uses a torsion coil spring (152) to rotate the gear component (12) about the pivot pin 
Regarding claim 13, Hu et al. discloses the invention as claimed except for the pivotable hinge part (21) located on the first bearing being formed as a bearing bushing.  Instead, Hu et al. forms a bearing bushing in the fixed hinge part (the first bearing shown in fig. 4 is in bushing form) and a bearing shaft (23) in the pivotable hinge part (21), i.e., Hu et al. reverses the locations of the bearing bushing and the bearing shaft.  However, it would have been obvious to one having ordinary skill in the art at the time the invention to form the bearing bushing part in the pivotable hinge part and the bearing shaft in the fixed hinge part, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 8,186,638 B2 (Nishida et al.) shows a hinge including gear components having a bearing bushing for sleeved on a pivot pin. 
US 2003/0204935 A1 (Kim) shows a spring hinge where the spring can be either a coil spring or a spiral spring.
US 9,974,398 B2 (Simon) shows a hinge having an adjustment device to adjust the spring force within a cylinder.
4,342,135 (Matsuo et al.) shows a hinge structure having a spring biasing the pivot hinge part and a damper to slow the rotation of the hinge part.
 



    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
June 18, 2021